18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 1 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 2 of 13




                                                                                18-13547 (CGM)
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 3 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 4 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 5 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 6 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 7 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 8 of 13
18-13582-cgm   Doc 1   Filed 11/19/18    Entered 11/19/18 11:53:47   Main Document
                                        Pg 9 of 13
18-13582-cgm   Doc 1   Filed 11/19/18 Entered 11/19/18 11:53:47   Main Document
                                     Pg 10 of 13
18-13582-cgm   Doc 1   Filed 11/19/18 Entered 11/19/18 11:53:47   Main Document
                                     Pg 11 of 13
18-13582-cgm   Doc 1   Filed 11/19/18 Entered 11/19/18 11:53:47   Main Document
                                     Pg 12 of 13
18-13582-cgm   Doc 1   Filed 11/19/18 Entered 11/19/18 11:53:47   Main Document
                                     Pg 13 of 13
